FILED
                            NOT FOR PUBLICATION                               JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SANTA C. NAVARRO,                                No. 06-72315

              Petitioner,                        Agency No. A077-965-324

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 14, 2010 **
                               Pasadena, California

Before: FARRIS, HALL and SILVERMAN, Circuit Judges.

       Santa C. Navarro, a native and citizen of Mexico and lawful permanent

resident, petitions for review of the Board of Immigration Appeals’ final order of

removal. We have jurisdiction to consider the exhausted claims pursuant to 8

U.S.C. § 1252 and deny in part and dismiss in part the petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review the legal questions and due process claims de novo and factual

findings for substantial evidence. Aguilar Gonzalez v. Mukasey, 534 F.3d 1204,

1208 (9th Cir. 2008); Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

      Contrary to Navarro’s assertion, the Board of Immigration Appeals applied

the correct legal standard and properly distinguished this case from Altamirano v.

Gonzales, 427 F.3d 586 (9th Cir. 2005). Unlike Altamirano, Navarro admitted at

her hearing that she repeatedly lied to border officers about her brother’s identity

and their relationship knowing that her brother had presented a false birth

certificate at primary inspection. Navarro’s admissions provide substantial

evidence of knowing affirmative assistance of her brother’s attempted illegal entry

using the false birth certificate. It is unnecessary to consider Navarro’s challenges

to the immigration judge’s use of the I-213 because Navarro’s testimony, alone,

clearly establishes the alien smuggling charge.

      Navarro also alleges that the immigration judge violated her due process

rights by supposedly failing to consider the totality of the evidence. The record is

to the contrary. The immigration judge simply didn’t believe the version of the

story that Navarro presented at the hearing and the evidence supports the

immigration judge’s ruling.




                                           2
      We lack jurisdiction to consider the remaining claims, which were raised for

the first time in this petition for review. They have not been exhausted. See 8

U.S.C. § 1252(d); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN

PART.




                                          3